Citation Nr: 1635778	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran provided testimony at a May 2012 travel Board hearing.  The hearing transcript is of record. 

The Board remanded the appeal for VA examinations and opinions in March 2013 and December 2013.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran experienced acoustic trauma in service, is currently diagnosed with bilateral sensorineural hearing loss, and experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss is related to exposure to acoustic trauma from combat noise exposure in Vietnam and his duties in demolitions.   After reviewing all the lay and medical evidence, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss was incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
70
60
LEFT
20
50
60
70
85

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 84 percent in the left ear.  


On the authorized VA audiological evaluation in June 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
90
90
LEFT
15
30
40
65
90

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 84 percent in the left ear.  VA and private treatment records also identify a diagnosis of sensorineural hearing loss.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The Board finds that the Veteran experienced acoustic trauma in service.  In various lay statements, the Veteran identified acoustic trauma from his duties as a demolitions expert and from combat noise exposure in Vietnam.  

An October 2010 statement from H.E., a retired Army Captain who served with the Veteran, stated that the Veteran was demolitions expert with A Company, 65th Engineers.  He described the Veteran's demolitions duties, stated that the Veteran destroyed many tunnels found in the Chu Chi area, described an event in which the Veteran suffered a head wound when RPG rounds were fired onto his base, to which he attributed his hearing loss.   

During a May 2012 Travel Board hearing, the Veteran testified that he served as the senior demolition man in his platoon in Vietnam.  He indicated that he was occasionally attached to an artillery or infantry unit, and that he cleared roads from mines by blowing up unexploded ordinances.  He stated that whenever they needed a demolition expert to blow stuff up, he would go in and blow it up for them.  He reported that hearing protection was not provided.  The Veteran's wife also provided testimony, indicating that she met her husband in May 1968 when he was still on active duty.  He reported noticing symptoms of hearing loss, stating that he'd play the radio extremely loud, that he talked loudly, and that she frequently had to repeat herself.  The Veteran's wife described increasing symptoms of hearing loss noted over time. 

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of 12B 40 Combat Engineer, with a related civilian occupation of blaster and powder man.  Personnel records also identify duty as a combat demolitions specialist.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS of "12B, Combat Engineer" in the Amy have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of hazardous noise exposure while working as a combat demolitions specialist is credible and consistent with his duty MOS in service.  

The Board finds that the Veteran had some degree of post-service noise exposure.  During Board hearing testimony, the Veteran reported with regard to recreational noise exposure, that he might shoot his gun two or three times a year deer hunting, and in some years, he did not even shoot it.  He reported, conversely, that when he was in combat, he had explosions going off around him and gunfire around him all of the time.  He indicated that he had minimal noise exposure in his post-service occupation operating a charter boat, taking people fishing, noting that the engine noises were muffled.   

The evidence is at least in equipoise as to the question of whether the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.  Service treatment records include a September 1966 enlistment audiogram and an August 1968 separation audiogram.    

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  On the authorized enlistment audiological evaluation in September 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
15 (20)

On the authorized audiological evaluation in August 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NR
10
LEFT
10
10
10
NR
15


In a March 2009 private evaluation from Dr. T., the Veteran gave a history of hearing loss beginning in service, described exposure to artillery noise and demolitions noise, and reported experiencing tinnitus during these exposures in service.  Dr. T. opined that tinnitus was most likely due to military noise exposure, and opined that "hearing loss could very well relate to his loud noise exposure from his military career."

The Veteran has identified symptoms of tinnitus related to close proximity exposures to demolition noise in service in a March 2009 private evaluation.  The Board notes that the Veteran is already service-connected for tinnitus; however, the identified symptoms of tinnitus also represent symptoms related to hearing loss in service.  In a January 2007 statement, the Veteran reported that he started noticing hearing loss shortly after discharge and that it had grown worse over the years.  Additionally, his wife has provided testimony as to the presence of hearing loss symptoms in service and the persistence of hearing loss symptoms post service.  The Board finds that the Veteran and his wife are competent to describe symptoms of hearing loss observed both in service and post-service, and finds that the statements are credible and consistent with the significant noise exposure the Veteran experienced as a combat demolitions expert.  His statements are further supported by the March 2009 opinion from Dr. T., which tends to relate current hearing loss to loud noise exposure in service.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that the Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303(b) have been met.  

With regard to VA opinions of record, the Board finds that a May 2007 VA examination and opinion are inadequate.  The VA examiner did not report audiometric findings, stating that the results were unreliable.  While he opined that hearing loss was less likely as not due to or a result of in-service acoustic trauma, noting post-service occupational noise exposure from running a charter boat and hunting, he also opined that he could not determine the etiology of current hearing loss without resort to mere speculation due to a non-organic hearing loss component.  The Board finds that the examiner's opinion, that he not could not determine the etiology of current hearing loss without resort to mere speculation conflicts with the opinion that hearing loss was less likely related to in-service noise exposure.  Because the opinion appears to be speculative, the Board finds that it is of little probative value.  

A July 2009 VA examiner opined that hearing was normal at separation so was more likely a post-service occurrence.  A June 2013 VA examiner also opined that hearing loss was less likely than not related to service, reasoning that there was normal hearing at separation with no significant threshold shift in either ear, and no objective evidence of acoustic trauma in either ear.  The VA examiner also noted post-service noise exposure from working 30 years as a boat Captain.  The Board finds that the July 2009 VA examiner relied entirely on findings recorded at separation in rendering the opinion, and a July 2013 VA examiner also relied heavily on findings recorded at separation providing an opinion.  However, a diagnosis of hearing loss at service separation or even an increase in hearing threshold levels is not required, and competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385,) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155.  Moreover, while the June 2013 VA examiner stated that the Veteran had no evidence acoustic trauma in service, the Board finds that this conflicts with the Board's own findings of significant hazardous noise exposure in service to due to close-proximity, repeat exposures to demolitions noise and other combat noise exposure.  The Board finds that the July 2009 and June 2013 VA examiners did not adequately address symptoms of hearing loss noticed in service and post-service, and did not address whether the Veteran's combat and demolitions noise exposure in service, nonetheless, contributed to current hearing loss.  Accordingly, the Board finds that the VA opinions are inadequate as they did not consider hearing loss symptoms or hazardous noise exposure in service, and were largely based on the absence of hearing loss at service separation.

A more recent August 2014 VA ENT was requested to provide an opinion as to whether hearing loss was related to a blast in which the Veteran sustained a head injury in service.  The Board notes that this head injury was described in an October 2010 statement from H.E., and the Board finds that the credible statement has documented the Veteran's exposure to noise from exploding RPG rounds in service.  While the VA examiner offered a negative opinion, he reasoned that there was no traumatic brain injury in service, and the examiner focused on whether current otitis externa and otitis media was related to an infected cyst behind the ear treated in service, for which the VA examiner opined there was no patho-physiological correlation.  Because the VA ENT examiner did not clearly address whether hearing loss was related to the credible evidence of noise exposure from an RPG blast in, the Board finds that the opinion is of little probative value insomuch as it pertains to the diagnosis of hearing loss.   

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss is related to noise exposure in service by a finding of continuity of symptomatology, the criteria for grant of presumptive service connection for hearing loss are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


